

115 HR 5828 IH: Encouraging Apprenticeships, Spurring Employment Act
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5828IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Mr. McKinley (for himself and Mr. Pocan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require States to temporarily disregard income earned through participation in certain
			 apprenticeship programs, in making eligibility and benefit determinations
			 under the program of block grants to States for temporary assistance for
			 needy families.
	
 1.Short titleThis Act may be cited as the Encouraging Apprenticeships, Spurring Employment Act or the EASE Act. 2.Temporary disregard of income earned through participation in certain apprenticeship programs, under the TANF program (a)In generalSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following:
				
					(13)Requirement to temporarily disregard income earned through participation in certain apprenticeship
			 programs
 (A)In generalIn determining the eligibility of an individual for assistance under the State program funded under this part, or the amount of assistance to be provided to an individual under the program, a State to which a grant is made under section 403 shall disregard any income earned by the individual in a qualified apprenticeship program during the 12-month period that begins with the later of—
 (i)the date the recipient commenced the participation; or (ii)the date of the enactment of this paragraph.
 (B)Qualified apprenticeship programIn subparagraph (A), the term qualified apprenticeship program means— (i)a program registered under the National Apprenticeship Act; or
 (ii)a pre-apprenticeship program that has a documented partnership with a program referred to in clause (i)..
 (b)PenaltySection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following:  (17)Failure to temporarily disregard income earned through participation in certain apprenticeship programsIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has failed to comply with section 408(a)(13) for the fiscal year, the Secretary may reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to the total amount that the State would have had to expend to so comply..
			